Citation Nr: 1439924	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


ISSUES

1.  Entitlement to a service connection for a skin condition, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left leg disorder, to include as due to Agent Orange exposure.

4.  Entitlement to an initial disability rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008, December 2010, and April 2012 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Milwaukee, Wisconsin.

A November 2011 Board decision remanded the issues of entitlement to service connection for a skin condition, bilateral hearing loss, and a left leg condition for further development.  These matters are now returned to the Board for further review.

The Board notes that the Veteran's PTSD rating claim and TDIU claim were appealed to the Board in May 2012 and, therefore, were not the subject of the prior November 2011 Board remand.

The Veteran requested a Board hearing on his May 2012 Form 9 appeal relating to his PTSD and TDIU claim.  Subsequently, in February 2013, the Veteran requested in writing that the hearing be canceled.  Therefore, his request for a Board hearing is considered withdrawn.

With regard to the Veteran's PTSD rating claim, an April 2012 rating decision granted a higher 30 percent rating for the Veteran's PTSD, effective July 19, 2010.  A May 2013 rating decision granted a higher 50 percent rating, effective July 19, 2010.  As these rating decisions did not grant the maximum available rating, the Veteran's PTSD rating claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993)

The Board notes that in May 2012, the Veteran filed a Form 9 substantive appeal with regard to the issue of entitlement to an earlier effective date for the award of service connection for PTSD.  Subsequently, however, in September 2013 and prior to certification of the issue to the Board, the Veteran withdrew his appeal in writing.  Therefore, this matter is not before the Board.  See 38 C.F.R. § 20.204 (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A.  Skin Condition

The Veteran served on active duty from March 1970 to February 1974.  He claims that he has a skin condition due to exposure to Agent Orange in service, including "open sores," dry, rough skin, rashes, excoriations, and folliculitis.  See Claim, October 2007; Statement, August 2011; Brief, November 2011.  The Board also acknowledges that VA treatment records dated since April 2007 (when he established care there) show treatment for basal cell carcinoma, dermatitis, and cellulitis, and they note several scars.  See, e.g., June 2007, July 2007 (biopsy results), March 2013.  Eczema is also noted.  See SSA records, August 2008.

In January 2013 correspondence, the Veteran also alleged that exposure to various chemicals relating to his duties as a printing press operator without gloves or protective clothing, including carbon tetrachloride, acetone, trichloroethylene (TCE), methyl ethyl ketone, toluene, and benzene caused his skin conditions.

As noted in the prior Board remand, herbicide exposure has been conceded based on the Veteran's service in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  The evidence of record does not, however, show or indicate that the Veteran has one of the listed diseases in 38 C.F.R. § 3.309(e), such as chloracne, for which presumptive service connection may be granted.  The Veteran is not, however, precluded from proving entitlement to service connection based on actual causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In November 2011, the Board remanded the Veteran's claim so that an addendum opinion could be obtained to address whether the Veteran has any skin condition that is related to his conceded herbicide exposure, as the prior June 2008 VA examiner did not address herbicide exposure.  Subsequently, a December 2011 VA examination was performed.  The examiner essentially opined that the Veteran's skin conditions are less likely as not related to his active service or herbicide exposure, but did not provide any rationale except with regard to the Veteran's statis dermatitis and scars.  In other words, the examiner did not address the etiology of any basal cell carcinoma, cellulitis, eczema, excoriations, folliculitis, dry or rough skin, "open sores," or rashes.  In addition, the VA examiner did not address the Veteran's subsequent contention that his skin conditions are due to exposure to chemicals in service other than herbicides relating to his duties working with a printing press (carbon tetrachloride, acetone, trichloroethylene (TCE), methyl ethyl ketone, toluene, and benzene).  Therefore, regrettably, the Board finds that a remand is necessary so that an addendum VA medical opinion may be obtained to address the nature and etiology of all of these conditions, and to address the Veteran's alleged chemical exposure relating to his duties as a printing press operator.

The Board adds that after the last November 2012 Supplemental Statement of the Case (SSOC) was issued, additional VA treatment records were associated with the claims file dated through October 2013.  Therefore, on remand, a complete review of the Veteran's VA treatment records in the electronic claims files should be performed prior to readjudication.  See 38 C.F.R. § 20.1304 (2013).

B.  Hearing Loss

The Veteran also claims entitlement to service connection for bilateral hearing loss.  He alleges that he was exposed to loud noise in service working with printing presses as a duplicating specialist or pressman.

In November 2011, the Board remanded the Veteran's claim so that an addendum VA medical opinion could be obtained because the June 2008 VA examiner's rationale for his opinion that the Veteran's hearing loss was not related to his service included the fact that the Veteran had normal hearing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that the November 2011 VA audiological medical opinion acknowledged some decline "in low frequencies" on admission and discharge, but opined that a decline in low frequencies is not consistent with noise exposure.  The Board notes, however, that at 4000 hertz, the Veteran's thresholds from the time of induction and separation increased from zero to 15 decibels in the right ear, and zero to five decibels in the left ear.  Therefore, the Board finds that clarification is also needed as to whether this shift in thresholds at 4000 hertz from the time of induction to the time of separation from service was indicative of the onset of hearing loss in either ear, and whether this shift constituted a shift in "low frequencies."

C.  Left Leg

The Veteran also claims that he has a left leg disorder due to exposure to Agent Orange in service, including symptoms of weakness.

Also, in January 2013 correspondence, the Veteran alleged that exposure to various chemicals relating to his duties as a printing press operator without gloves or protective clothing, including carbon tetrachloride, acetone, trichloroethylene (TCE), methyl ethyl ketone, toluene, and benzene caused his left leg condition.

As an initial matter, the Board notes that June 2007 VA treatment records reflect that the Veteran complained of left leg weakness, that an EMG was performed, and mildly severe chronic sensory motor polyneuropathy of a predominantly axonal type was diagnosed.  Also, pursuant to the November 2011 Board remand, copies of the Veteran's SSA records were associated with the claims file, which include an August 2008 evaluation record prepared by Dr. J.M. that notes that the Veteran reported left leg neuropathy since 1975 and symptoms of left leg weakness that had been progressing over the years, and a diagnosis of polyneuropathy due to other toxic agents was recorded.

As noted above, herbicide exposure based on the Veteran's service in Vietnam has been conceded.  The Board acknowledges that early onset peripheral neuropathy is among those diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection may be awarded due to herbicide exposure.

The November 2011 Board remand also directed that the Veteran be provided with a VA examination (as none had been provided).  Subsequently, the Veteran was afforded a January 2012 VA examination, with an August 2012 addendum.  The VA examiner opined that the Veteran's peripheral neuropathy is less likely than not related to service, reasoning that it is instead related to his history of gastric bypass surgery and low B12 and folate levels.  See also VA Examination Report (TDIU), March 2011 (attributing peripheral neuropathy to B12 levels).  The Board notes, however, that the January 2012 VA examiner did not address whether the Veteran had early onset peripheral neuropathy (for which presumptive service connection is available).  In addition, the VA examiner did not address the Veteran's recent contention that his left leg condition was caused by chemical exposure in service relating to his printing press duties (carbon tetrachloride, acetone, trichloroethylene (TCE), methyl ethyl ketone, toluene, and benzene).  Therefore, the claim should be remanded to obtain an addendum VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

D.  PTSD Rating

The Veteran's PTSD is currently assigned a 50 percent disability rating, effective July 19, 2010.  The Veteran seeks a higher initial rating.

The Veteran was most recently afforded a VA examination in March 2011.  Subsequently, however, the Veteran recently submitted a June 2013 statement asserting that he was experiencing suicidal ideation, as well as several other symptoms.  Because his recent statement indicates that his symptoms may have worsened, the Board finds that a remand is necessary so that the Veteran may be afforded a new VA examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1995).

E.  TDIU

The Veteran also claims entitlement to a TDIU.  Because the Veteran's PTSD rating claim is being remanded herein, the Board defers a decision on the TDIU claim at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA medical opinion from the same VA examiner who prepared the December 2011 VA examination report (skin) to clarify whether it is "at least as likely as not" that the Veteran has a skin condition that is related to his active service, including conceded herbicide exposure.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner, and such review should be specifically noted in the claims file.

Please ask the VA examiner to provide opinions as to the following conditions shown during the claim period:

a) Basal cell carcinoma
b) Cellulitis
c) Eczema/Dermatitis
d) Excoriations
e) Folliculitis

Please also ask the examiner to also address whether it is at least as likely as not that any current skin disorder is caused by chemical exposure in service from working with printing presses without gloves or protective clothing, including carbon tetrachloride, acetone, trichloroethylene (TCE), methyl ethyl ketone, toluene, and benzene.

Also, please ask the examiner to address whether the Veteran's skin conditions were at least as likely as not caused by sun exposure in service.  See, e.g., VA Treatment Record, November 2007 (suggesting avoidance of sun exposure).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Ask the same VA examiner who prepared the November 2011 VA medical opinion (audio) to review the claims file and to clarify whether it is "at least as likely as not" that the Veteran's bilateral hearing loss is related to his active service.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner, and such review should be specifically noted in the claims file.  The Board notes that a January 2012 VA audiogram is of record.

Please ask the examiner to also address whether the shift in thresholds at 4000 hertz from the time of induction to the time of separation from service is least as likely as not indicative of the onset of hearing loss in either ear. 

The examiner is also asked to address whether it is at least as likely as not that the shift at 1000 and 2000 Hertz from the time of induction to the time of separation was indicative of the onset of hearing loss in either ear in service, regardless of whether such was due to noise exposure or other cause.

The examiner should explain the significance, if any, of the shifts in hearing acuity in service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Obtain another VA medical opinion from the same VA examiner who prepared the January 2012 VA examination report and August 2012 addendum (nerves) to clarify whether it is "at least as likely as not" that the Veteran's left leg peripheral neuropathy constitutes "early onset peripheral neuropathy" which was manifested within one year of the Veteran's last in-service exposure to herbicides.  If so, what was the severity of the manifestations during that year.   

If a response above is negative, is it at least as likely as not that the Veteran has peripheral neuropathy that is related to service, including presumed herbicide exposure within.  

Please also ask the examiner to address whether it is at least as likely as not that the Veteran's left leg peripheral neuropathy was caused by chemical exposure in service from working with printing presses without gloves or protective clothing, including carbon tetrachloride, acetone, trichloroethylene (TCE), methyl ethyl ketone, toluene, and benzene.

The VA examiner's attention is directed to the Veteran's reports of experiencing symptoms since 1975 and an April 2008 statement from the Veteran's brother in which he reported the Veteran's leg symptoms since his return from service.

The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner, and such review should be specifically noted in the claims file.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Afford the Veteran a VA examination to address the current severity of his service-connected PTSD.  All appropriate tests should be conducted.  The claims file must be made available to the examiner for review.

The examiner should provide information concerning the functional impairment that results from the Veteran's PTSD that may affect his daily activities and the ability to function and perform tasks in a work-like setting.  

5.  Then, perform any additional development necessary, and readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), which considers evidence added to the record since the supplemental statements of the case issued.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



